CONCURRING and DISSENTING STATEMENT by
OTT, J.
I concur with the Majority’s well-reasoned analysis of the first two issues, however, I respectfully dissent as to its dispo*144sition of the final claim, that the trial court erred by refusing to award Appellant delay damages pursuant to Pennsylvania Rule of Civil Procedure No. 238. I would conclude that the trial court properly refused to award delay damages because Appellant’s praecipe for withdrawal of her motion for delay damages constituted an independent action that was not contingent upon the trial court’s order.
As the Majority notes, the jury returned a verdict for the Appellant on January 18, 2008. On January 24, 2008, Appellant filed a timely post-trial motion for delay damages pursuant to Pa.R.C.P. No. 238. That same day, Appellees filed a motion for post-trial relief.,
On May 27, 2008, the trial court entered an order, granting Appellees’ post-trial motion. Appellant was apparently unaware of the court’s order as she filed a praecipe to withdraw the motion for delay damages the following day, stating: “[Appellant] will not be seeking delay damages in the above entitled matter.” Appellant’s Praecipe for Withdrawal of Motion for Delay Damages, 5/28/2008, at 1. As a result of its May 27, 2008 order, the trial court denied Appellant’s request “as moot.” See Trial Court Order, 5/28/2008, at 1.
Both parties filed cross-appeals in the matter. On June 4, 2009, a panel of this Court reversed the trial court’s May 27, 2008 order and remanded the case with instructions to enter judgment in favor of Appellant for the damages determined by the jury. See Glasow v. Skutches, 981 A.2d 327 (Pa.Super.2009) (unpublished memorandum at 27). On remand, the trial court determined Appellant’s motion for delay damages was either mooted by its May 27, 2008 order or timely withdrawn by Appellant and therefore, it did not award her delay damages.
In the present appeal, Appellant claims the court erred in denying her delay damages because anything filed after the trial court’s ruling on May 27, 2008 “was legally a non-event” and therefore, whether she pursued her motion or withdrew her motion was “irrelevant.” See Appellant’s Brief at 29.
The Majority agrees with this argument, concluding that “because [a panel of] this Court reversed the May 27, 2008 order and reinstated Appellant’s verdict, all subsequent actions by the trial court after the overturned order in this matter are a legal nullity.” See Majority Memorandum at 143.
I disagree with this determination because I believe Appellant’s praecipe for withdrawal of her motion for delay damages was a unilateral act, which was independent of the trial court’s May 27, 2008 order, and therefore, the prior panel’s reversal of that order had no effect on her request to withdraw the motion.
Rule 238 only provides for the timing when seeking a motion for delay damages. See Pa.R.C.P. No. 238(c). It does not address timing with respect to a party’s decision to subsequently forego delay damages. Therefore, one may reasonably infer that a party can choose to disclaim at any time in the process, albeit prior to the court entering an order, which disposes of that motion.
As Appellant notes in her brief, she had a right to forego delay damages and she made a strategic decision to withdraw her motion. See Appellant’s Brief at 28 (she wanted to expedite the process of obtaining judgment because she sought treatment, which she could not otherwise afford). By filing the praecipe, Appellant did not wait for the court’s resolution of the post-trial motions and therefore, she took a risk to obtain a prompt judgment. It was merely happenstance that the trial court entered an order, granting Appel-*145lees’ post-trial motion, one day earlier and without her knowledge.
Moreover, it bears remarking that Appellant did not renew or re-file her motion for delay damages after learning about the trial court’s May 27, 2008 order. She also did not raise the issue in her prior appeal. See Glasow, 981 A.2d 327 (Pa.Super.2009) (unpublished memorandum at 5-6). Therefore, I would conclude that the trial court did not abuse its discretion in denying Appellant’s motion for delay damages and affirm the judgment in whole.